WR-82,672-01
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                            AUSTIN, TEXAS
                    SUSAN HAWK                                                          Transmitted 1/14/2015 11:48:47 AM
                    CRIMINAL DISTRICT ATTORNEY                                            Accepted 1/14/2015 12:11:48 PM
                                                                                                             ABEL ACOSTA
                    DALLAS COUNTY, TEXAS                                                                             CLERK

                                                                                              RECEIVED
January 14, 2015                                                                       COURT OF CRIMINAL APPEALS
                                                                                              1/14/2015
                                                                                         ABEL ACOSTA, CLERK
Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

           Re:      Court of Criminal Appeals Writ No. WR-82,672-01;
                    Trial Court Cause No. W91-22107-Q(A);
                    Ex parte James Berkeley Harbin II

Dear Mr. Acosta:

       On December 19, 2014, Dallas County District Clerk’s Office filed a Clerk’s Record in
the above-mentioned case.1 That record contains the trial court’s Findings of Fact and
Conclusions of Law. The findings were issued on December 16, 2014 by the Honorable Lena
Levario, Presiding Judge of the 204th Judicial District Court in Dallas County. The State was
not served with a copy of said findings. The State learned of the December 16th findings
(which recommend that relief be granted in Applicant’s case) on December 29, 2014, when the
undersigned searched the Dallas County District Clerk online records database.

        Please allow this letter to serve as notice that the undersigned has now prepared and filed
with the trial court today, a copy of the State’s Objections to the Trial Court’s Findings of Fact,
Conclusions of Law and Recommendation of Trial Court on Application for Writ of Habeas
Corpus in the above-mentioned case. A copy of this document is attached to this letter. I expect
that the Clerk’s Office will send a supplemental record shortly.

                                                                          Sincerely,




                                                                          Christine Womble
                                                                          Assistant District Attorney
                                                                          State Bar No. 24035991
                                                                          Frank Crowley Courts Building
                                                                          133 N. Industrial Blvd., LB-19
                                                                          Dallas, Texas 75207-4399
                                                                          (214) 653-3625
                                                                          (214) 653-3643 fax

1
    The Court’s website reflects that the record was received on January 5, 2015.

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
        cc:     Gary Udashen (via email; without enclosure)




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

                                                 2